DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 44-53 and 56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 44, the limitation in line 14 reciting, “a transistor on the first surface of the semiconductor substrate”, appears contrary to the disclosure in light of the limitation previously recited in line 10, “grating patterns provided on the first surface of the semiconductor substrate” because the grating patters and the transistors are provided on opposite surfaces of the semiconductor substrate in accord with Figs. 5, 6 & 10.  For purposes of compact prosecution, the line 14 limitation is assumed to read, “a transistor on the [[first]] second surface of the semiconductor substrate”.
Claims 45-53 and 56 are rejected as depending from claim 44.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44-53 and 56 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 44, the limitation in line 14 reciting, “a transistor on the first surface of the semiconductor substrate”, appears contrary to the disclosure in light of the limitation previously recited in line 10, “grating patterns provided on the first surface of the semiconductor substrate” because the grating patters and the transistors are provided on opposite surfaces of the semiconductor substrate in accord with Figs. 5, 6 & 10.  For purposes of compact prosecution, the line 14 limitation is assumed to read, “a transistor on the [[first]] second surface of the semiconductor substrate”.
Also, claim 44 recites the limitation "the grating structure" in line 27.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is assumed to read, "the grating patterns [[structure]]".
Also, claim 44 recites the limitation "the light receiving pattern" in line 29.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is assumed to read, "the light receiving region [[pattern]]".
Claims 45-53 and 56 are rejected as depending from claim 44.
Regarding claim 56, line 4 recites the limitation "the interlayer insulating layer".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is assumed to read, "the interlayer [[insulating]] insulation layer".
Also, claim 56 recites the limitation "charge carriers" in line 6.  It is unclear if this is the same as, or different from, “electrical charges” recited in claim 44.  For purposes of compact prosecution, these are assumed to be the same, and line 6 is assumed to read, "the electrical charges".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34, 37-38, and 40-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US PGPub 2016/0112614) in view of Yokogawa (US PGPub 2017/0110493) and Watanabe (US PGPub 2016/0079300).
Regarding claim 34, Masuda disclose in Figs. 1 & 8 (para. [0104]:  in accordance with Fig.2), a semiconductor substrate of first conductivity type (12, para. [0054]:  P-type region 41) having a first surface and a second surface (para. [0051]:  light-receiving rear surface) opposite to the first surface; 
a pixel separation structure (47, para. [0060]) in the semiconductor substrate, the pixel separation structure defining a pixel region (2, para. [0043]); 
an isolation structure (para. [0059-0061]:  transition between low refractive index n1 oxide in pixel separation structure 47, i.e. layers 45/46 within a substrate trench, and the higher refractive index of the substrate n2) in the semiconductor substrate, the isolation structure defining a light receiving region and a light blocking region, in the pixel region (para. [0060]:  n1/n2 interface blocks light and thus defines the light receiving and light blocking regions; the Examiner notes that in the context of the Instant Application disclosure, the isolation structure is most reasonably interpreted as a portion of the pixel separation structure; see Figs. 4-6, 12A, & 13, and para. [0047-0050] & [0081-0082] of the Instant Application disclosure concerning pixel separation structure 103/103a and isolation structure 103b); 
a photoelectric conversion region of second conductivity type (42, para. [0054]: N-type) in the light receiving region of the semiconductor substrate, said photoelectric conversion region forming a PN rectifying junction with a first portion of the semiconductor substrate (PD, para. [0054]); 
charge transfer transistors (Tr, para. [0057]) on the first surface of the semiconductor substrate, in the light receiving region; 
a diffraction structure (48, para. [0056]:  moth-eye pattern formed in the semiconductor substrate) on the second surface of the semiconductor substrate, in the light receiving region, the diffraction structure comprising patterns and recess regions alternately arranged (48, para. [0056]:  moth-eye pattern formed in the semiconductor); and 
a blocking pattern (49 & 101, para. [0064] & [0105]) on the second surface of the semiconductor substrate, in the light blocking region; 
wherein the semiconductor substrate includes a trench (para. [0055] & [0060]:  deeply dug/digging portion) recessed from the second surface of the semiconductor substrate in the light blocking region; 
wherein a bottom surface of the trench is located at a level lower than top surfaces of the diffraction structure patterns (i.e. second surface of the semiconductor substrate); 
wherein the blocking pattern (101) at least partially fills the trench; and
wherein the diffraction structure and the blocking pattern are located on a same horizontal plane relative to the first surface of the semiconductor substrate (note that blocking pattern 49 & 101 extends continuously from locations above and below the diffraction/grating structure patterns 48 relative to the surface of the substrate).  
Masuda further discloses that that the moth-eye diffraction structure prevents reflection and diffracts light laterally, thus increasing the optical distance for light absorption (see Fig. 6B, para. [0090]).
Masuda appears not to explicitly disclose that the diffraction structure is a grating structure comprising grating patterns.
Yokogawa discloses in Figs. 11 & 18-19 (with reference to Fig. 2), a diffraction structure comprising periodic, regular parallel linear ridges as grating patterns in the light receiving semiconductor surface of a photodetector formed by etching the semiconductor surface (see the V-groove type in Fig. 11, para. [0086]; Fig. 18, para. [0099-0100]:  grating pattern dimensions, noting that while W1>W2, this includes up to and all but W1=W2.)  This diffraction grating structure diffracts light laterally, thus increasing optical path and improving light absorption, similar to the moth-eye pattern of Masuda (see Fig. 2, para. [0057]). The Examiner notes that parallel linear structures are particularly manufacturable by standard lithography processes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the V-groove grating pattern of Yokogawa for the moth-eye pattern of Masuda, these being similar structures for the same purpose, and as Yokogawa provides details of dimensions for manufacturability.  In so doing, the diffraction structure is a grating structure comprising grating patterns.
Masuda as combined appears not to explicitly disclose that the charge transfer transistors include a transfer gate electrode; and signal processing circuits on the first surface of the semiconductor substrate, in the light blocking region, wherein the blocking pattern vertically overlaps the signal processing circuits.
Watanabe discloses in Fig. 31, a backside-illuminated image sensor with a charge transfer transistor comprising a transfer gate electrode (528 of Tr, para. [0284]) on a surface of a semiconductor substrate via a gate insulating film (529, para. [0284]) in the light-receiving section (para. [0281]). Watanabe also discloses in Figs. 7 & 18, and para. [0019], [0126], and [0180-0181], signal processing circuits (5) formed on the surface of the semiconductor substrate in the peripheral circuit section (57) vertically overlapped by a light blocking pattern (39) to prevent circuit noise (para. [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to instantiate the charge transfer transistor with the charge transfer electrode and provide signal processing circuits shielded by the light blocking pattern, as in Watanabe, in Masuda as combined to prevent circuit noise.  In so doing, the charge transfer transistors include a transfer gate electrode; and there are signal processing circuits on the first surface of the semiconductor substrate, in the light blocking region, wherein the blocking pattern vertically overlaps the signal processing circuits.
Regarding claim 37, Masuda as combined further discloses an optically- transparent layer (45 & 46, Masuda, para. [0058-0061]:  each HfO2) on the second surface of the semiconductor substrate, wherein the optically-transparent layer includes an insulating layer filling the recess regions of the grating structure.
Regarding claim 38, Masuda further discloses that the longer the wavelength, the deeper the light-blocking portion should be to prevent optical cross-talk (para. [0123]).
Masuda as combined appears not to explicitly disclose that the pixel separation structure and the isolation structure extend through the semiconductor substrate.
Watanabe discloses in Fig. 42, para. [0319] that a pixel separation structure and an isolation structure (547 including 549 & 550) extends entirely through the semiconductor substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the light-blocking portion entirely through the semiconductor substrate as in Watanabe, in Masuda as combined, to prevent optical cross-talk.  In so doing, the pixel separation structure and the isolation structure extend through the semiconductor substrate.
Regarding claim 40, Masuda as combined further discloses that the blocking pattern (Masuda, Fig. 8, 101) is located at a substantially same level as the grating structure.  (A portion of 101 is at the level of the diffraction structure).
Regarding claim 41, Masuda as combined therein discloses that the top surfaces of the grating patterns are located at substantially the same level as the second surface of the semiconductor substrate (the diffraction/grating structure is formed by etching the second surface of the semiconductor substrate).
Regarding claim 42, Masuda further discloses a microlens (52, para. [0067]) corresponding to the pixel region, the microlens provided on the second surface of the semiconductor substrate, wherein the microlens overlaps the light receiving region and the light blocking region.
Regarding claim 43, Masuda further discloses that the light blocking region is provided between the isolation structure (substrate/trench interface) and a portion of the pixel separation structure (structure 47 of trench and components).  (The light blocking region is defined by the isolation structure and includes regions where light is blocked within the pixel separation structure.)

Claims 35 & 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda view of Yokogawa and Watanabe, and further in view of Yang (US PGPub 2007/0045685).
Regarding claim 35, Masuda as combined appears not to explicitly disclose that each of the recess regions has a second lower width which is the same as a second upper width thereof. (Yokogawa, Fig. 18 provides that W1 > W2.)
Yang discloses in Fig. 3, a square wave grating, i.e. one in which the optical path difference along the x-direction varies periodically with equal dimensional segments of 0-degree and 180-degree phase (para. [0041]). A rectangular alternation between materials of differing indices of refraction is used to produce this optical path difference (para. [0036]). Such an arrangement produces 0% transmission of 0th-order (i.e. straight) diffraction components while providing 82% efficiency of +/-1st-order components (para. [0042]). Moreover, for all wavelengths shorter than the grating period (d) that follow equation (2) (para. [0041 & 0043]), this square wave grating yields a factor of [sin2 (π*m/2)] that produces zeros in order (m) for all even diffraction orders and finite values for all odd diffraction orders.  The zero transmission for the 0th-order (i.e. straight) diffraction components is in accordance with Masuda’s benefit of increasing the optical path length for optical absorption.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the square-wave type grating of Yang in Masuda as combined to suppress 0th-order diffraction components in favor of +/-1st-order components to increase the optical path length for optical absorption.  (This rectangular grating is compatible with the details of the grating of Yokogawa whereby a grating where W1~W2 trades off manufacturability for mathematical predictability of the diffraction characteristics.) In so doing, the grating patterns is a square grating, and each of the recess regions has a second lower width which is the same as a second upper width thereof.
Regarding claim 36, Masuda as combined appears not to explicitly disclose that each of the grating patterns has a first lower width which is the same as a first upper width thereof.  (Yokogawa, Fig. 18 provides that W1 > W2.)
Yang discloses in Fig. 3, a square wave grating, i.e. one in which the optical path difference along the x-direction varies periodically with equal dimensional segments of 0-degree and 180-degree phase (para. [0041]). A rectangular alternation between materials of differing indices of refraction is used to produce this optical path difference (para. [0036]). Such an arrangement produces 0% transmission of 0th-order (i.e. straight) diffraction components while providing 82% efficiency of +/-1st-order components (para. [0042]). Moreover, for all wavelengths shorter than the grating period (d) that follow equation (2) (para. [0041 & 0043]), this square wave grating yields a factor of [sin2 (π*m/2)] that produces zeros in order (m) for all even diffraction orders and finite values for all odd diffraction orders.  The zero transmission for the 0th-order (i.e. straight) diffraction components is in accordance with Masuda’s benefit of increasing the optical path length for optical absorption.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the square-wave type grating of Yang in Masuda as combined to suppress 0th-order diffraction components in favor of +/-1st-order components to increase the optical path length for optical absorption.  (This rectangular grating is compatible with the details of the grating of Yokogawa whereby a grating where W1~W2 trades off manufacturability for mathematical predictability of the diffraction characteristics.) In so doing, the grating patterns is a square grating, and each of the grating patterns has a first lower width which is the same as a first upper width thereof.
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda in view of Yokogawa and Watanabe, and further in view of Mentzer (US PGPub 2012/0187514) and Jin (US PGPub 2003/0183862).
Regarding claim 39, Masuda as combined further discloses an interlayer insulation layer (529, Watanabe, Fig. 31, para. [0284]) on the first surface of the semiconductor substrate.
Masuda as combined appears not to explicitly disclose a capacitor on the interlayer insulation layer, the capacitor including top and bottom electrodes and a dielectric layer therebetween.
Mentzer discloses in Fig. 5 (para. [0002], [0019], [0030] & [0032]), a backside illuminated image sensor with vertical capacitors implemented in metal layers M1-M4 and interlayer dielectrics at the frontside in a pixel region to form capacitors for signal readout.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement readout circuitry capacitors at the frontside in metal and interlayer dielectric layers.  In so doing, there is a capacitor on the interlayer insulation layer in the pixel region, the capacitor including a top electrode covering a bottom electrode and a dielectric layer between the top electrode and the bottom electrode.
Masuda as combined appears not to explicitly disclose that the capacitor includes a plurality of bottom electrodes.
Jin discloses in Fig. 4F, a BEOL capacitor structure in including a plurality of bottom electrodes (fingers of 70a, para. [0052-0053]), which increases the capacitance per plan layout area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the capacitor of Masuda using the structure of Jin to increase the capacitance per plan layout area.  In so doing, the capacitor includes a plurality of bottom electrodes.
Claims 44-46, 48-51, 53, and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US PGPub 2016/0112614) in view of Yokogawa (US PGPub 2017/0110493), Mentzer (US PGPub 2012/0187514), Jin (US PGPub 2003/0183862) and Toda (US PGPub 2014/0347538).
Regarding claim 44, Masuda disclose in Figs. 1 & 8 (para. [0104]:  in accordance with Fig.2), a semiconductor substrate (12, para. [0054]) having a first surface (para. [0051]:  light-receiving rear surface) and a second surface opposite to the first surface, and a region of first conductivity type therein (41, para. [0054]:  P-type); 
a pixel separation structure (47, para. [0060]) in the semiconductor substrate, the pixel separation structure defining a plurality of pixel regions (2, para. [0043]); 
an isolation structure (para. [0059-0061]:  transition between low refractive index n1 oxide in pixel separation structure 47, i.e. layers 45/46 within a substrate trench, and the higher refractive index of the substrate n2) in the semiconductor substrate, the isolation structure defining a light receiving region and a light blocking region, in each of the pixel regions (para. [0060]:  n1/n2 interface blocks light and thus defines the light receiving and light blocking regions; the Examiner notes that in the context of the Instant Application disclosure, the isolation structure is most reasonably interpreted as a portion of the pixel separation structure; see Figs. 4-6, 12A, & 13, and para. [0047-0050] & [0081-0082] of the Instant Application disclosure concerning pixel separation structure 103/103a and isolation structure 103b); 
photoelectric conversion regions of second conductivity type (42, para. [0054]:  N-type) in the light receiving regions of the pixel regions, respectively; 
a diffraction structure (48, para. [0056]:  moth-eye pattern formed in the semiconductor substrate) provided on the first surface of the semiconductor substrate, in the light receiving region; 
a blocking pattern (49 & 101, para. [0064] & [0105]) on the first surface of the semiconductor substrate, in the light blocking region; 
an interlayer insulation layer (44, para. [0057]) on the second surface of the semiconductor substrate;
wherein the diffraction structure and the blocking pattern are located on a same horizontal plane relative to the first surface of the semiconductor substrate (note that blocking pattern 49 & 101 extends continuously from locations above and below the diffraction/grating structure patterns 48 relative to the surface of the substrate); and 
wherein the light receiving region and the light blocking region are located under a same microlens (52, para. [0067]), which extends opposite the corresponding light receiving region and light blocking region.  Masuda further discloses that that the moth-eye diffraction structure prevents reflection and diffracts light laterally, thus increasing the optical distance for light absorption (see Fig. 6B, para. [0090]).
Masuda appears not to explicitly disclose that the diffraction structure is a grating structure comprising grating patterns, the grating patterns having a same width and a same height.
Yokogawa discloses in Figs. 11 & 18-19 (with reference to Fig. 2), a diffraction structure comprising periodic, regular parallel linear ridges as grating patterns in the light receiving semiconductor surface of a photodetector formed by etching the semiconductor surface (see the V-groove type in Fig. 11, para. [0086]; Fig. 18, para. [0099-0100]:  grating pattern dimensions, noting that while W1>W2, this includes up to and all but W1=W2.)  This diffraction grating structure diffracts light laterally, thus increasing optical path and improving light absorption, similar to the moth-eye pattern of Masuda (see Fig. 2, para. [0057]). The Examiner notes that parallel linear structures are particularly manufacturable by standard lithography processes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the V-groove grating pattern of Yokogawa for the moth-eye pattern of Masuda, these being similar structures for the same purpose, and as Yokogawa provides details of dimensions for manufacturability.  In so doing, the diffraction structure is a grating structure comprising grating patterns, the grating patterns having a same width and a same height.
Masuda as combined appears not to explicitly disclose a capacitor on the interlayer insulation layer in each of the pixel regions, the capacitor at least temporarily storing electrical charges produced from each of the photoelectric conversion regions, wherein the capacitor includes a bottom electrode, a top electrode coving the bottom electrode, and a dielectric layer between the top electrode and the bottom electrode, and wherein the capacitor overlaps each of the photoelectric conversion regions.
Mentzer discloses in Fig. 5 (para. [0002], [0019], [0030] & [0032]), a backside illuminated image sensor with vertical capacitors implemented in metal layers M1-M4 and interlayer dielectrics at the frontside overlapping the photodiode photoelectric conversion region (504) in a pixel region to form capacitors for signal readout (Fig. 1A, para. [0012-0016]:  capacitors 114 & 116; the Examiner notes that these charges are produced via the circuitry from the photodiode signals).  Mentzer further discloses in Fig. 3 and para. [0023-0026] that the capacitors overlapping the front side of the pixel array do not increase the size of the array, while making them large and less dense for each S/H capacitor to overlap the entire column decreases the sampling noise (para. [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement readout circuitry capacitors at the frontside in metal and interlayer dielectric layers; and to maximize the capacitor size to cover the entire array to decrease sampling noise without increasing the overall circuit or array size.  In so doing, there is a capacitor on the interlayer insulation layer in each of the pixel regions, the capacitor at least temporarily storing electrical charges produced from each of the photoelectric conversion regions, wherein the capacitor includes a top electrode covering a bottom electrode and a dielectric layer between the top electrode and the bottom electrode, and wherein the capacitor overlaps each of the photoelectric conversion regions.
Masuda as combined appears not to explicitly disclose that the capacitor includes a plurality of bottom electrodes.
Jin discloses in Fig. 4F, a BEOL capacitor structure in including a plurality of bottom electrodes (fingers of 70a, para. [0052-0053]), which increases the capacitance per plan layout area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the capacitor of Masuda using the structure of Jin to increase the capacitance per plan layout area.  In so doing, the capacitor includes a plurality of bottom electrodes.
Masuda as combined appears not to explicitly disclose a transistor on the second surface of the semiconductor substrate, in the light blocking region.
Toda discloses in Fig. 2, a BSI imager (para. [0075]) comprising pixel transistors in each pixel formed in a light blocking region (para. [0078]:  transfer, amplification, etc. transistors; para. [0100]:  formed in light blocking region under shielding film 22; para. [0106]:  reduces circuit noise.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide pixel transistors in the light blocking region, as in Toda, in Masuda as combined to reduce circuit noise.  In so doing, there is a transistor on the second surface of the semiconductor substrate, in the light blocking region.
Regarding claim 45, Masuda as combined therein discloses that the grating patterns include line patterns, which are parallel to each other and are extended in a specific direction (Yokogawa, Fig. 11).
Regarding claim 46, Masuda as combined therein discloses that the grating patterns are spaced apart from each other by a same distance in a first direction and a second direction crossing to the first direction. (Yokogawa, Fig. 11:  each of these patterns is combinable for the same reasons noted in the rejection of claim 44 above).
Regarding claim 48, Masuda as combined further discloses that the blocking pattern (Masuda, Fig. 8, 101) is located at a substantially same level as the grating patterns.  (A portion of 101 is at the level of the diffraction structure).
Regarding claim 49, Masuda (see Fig. 8) as combined further discloses that the blocking pattern (101) has a bottom surface located at a lower level than top surfaces of the grating patterns (top surfaces of the diffraction patterns are at the light-receiving surface of the semiconductor substrate).
Regarding claim 50, Masuda further discloses that the pixel separation structure (47) surrounds each of the pixel regions (2) when viewed in a plan view (as shown in Fig. 2 cross-section, 47 at least surrounds pixel region 2 on two sides; however, referencing Fig. 1 and para. [0060], 47 is implied to surround pixel region 2 all around to prevent light leakage to/from pixels in all regions.)
Regarding claim 51, Masuda as combined further discloses an optically-transparent layer (45 & 46, Masuda, para. [0058-0061]:  each HfO2) provided to cover the grating patterns, wherein the optically-transparent layer is provided to fill a region between the grating patterns and includes an insulating layer whose refractive index is different from that of the semiconductor substrate (Masuda, para. [0061]:  n1 < n2).
Regarding claim 53, Masuda further discloses that the blocking pattern is between the light receiving regions of adjacent ones of the pixel regions.  
Regarding claim 56, Masuda as combined further discloses a transfer transistor (Masuda, Fig. 8, Tr, para. [0057]) which extends on the second surface of the semiconductor substrate and is separated from the capacitor by a portion of the interlayer insulation layer (44, as combined with Mentzer and Jin).
Masuda as combined appears not to explicitly disclose that the transfer transistor includes a transfer gate electrode, which extends on the second surface of the semiconductor substrate; and that a portion of the transfer gate electrode extends into a recess in the second surface of the semiconductor substrate so that the electrical charges generated at a PN junction between the photoelectric conversion region and the region of first conductivity type within the semiconductor substrate, in response to light incident the light receiving region, can be transferred along a sidewall of the recess when the transfer transistor is activated.
Toda discloses in Fig. 2 and para. [0089], a transfer transistor includes a transfer gate electrode (27), which extends on the surface of a semiconductor substrate (12); and that a portion of the transfer gate electrode extends into a recess in the second surface of the semiconductor substrate so that the electrical charges generated at a PN junction between the photoelectric conversion region and the region of first conductivity type within the semiconductor substrate, in response to light incident the light receiving region, can be transferred along a sidewall of the recess when the transfer transistor is activated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the recessed transfer gate electrode transistor as in Toda for that of Masuda as combined to facilitate transfer of charges from the photoelectric conversion region to the surface, this being a simple substitution of one known element for another to obtain predictable results, see MPEP 2143 I(B) -- Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004).  In so doing, the transfer transistor includes a transfer gate electrode, which extends on the second surface of the semiconductor substrate; and a portion of the transfer gate electrode extends into a recess in the second surface of the semiconductor substrate so that the electrical charges generated at a PN junction between the photoelectric conversion region and the region of first conductivity type within the semiconductor substrate, in response to light incident the light receiving region, can be transferred along a sidewall of the recess when the transfer transistor is activated.
Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda in view of Yokogawa, Mentzer, Jin, and Toda, and further in view of Yang (US PGPub 2007/0045685).
Regarding claim 47, Masuda as combined further discloses that the grating patterns are extended along a first direction, and wherein each of the grating patterns has a top surface parallel to the second surface of the semiconductor substrate (Yokogawa, Fig. 11).
Masuda as combined appears not to explicitly disclose that each of the grating patterns have sidewalls perpendicular to the top surface (Yokogawa, see the V-groove type in Fig. 11, para. [0086]; Fig. 18, para. [0099-0100]:  grating pattern dimensions, noting that while W1>W2, this includes up to and all but W1=W2).
Yang discloses in Fig. 3, a square wave grating, i.e. one in which the optical path difference along the x-direction varies periodically with equal dimensional segments of 0-degree and 180-degree phase (para. [0041]). A rectangular alternation between materials of differing indices of refraction is used to produce this optical path difference (para. [0036]). Such an arrangement produces 0% transmission of 0th-order (i.e. straight) diffraction components while providing 82% efficiency of +/-1st-order components (para. [0042]). Moreover, for all wavelengths shorter than the grating period (d) that follow equation (2) (para. [0041 & 0043]), this square wave grating yields a factor of [sin2 (π*m/2)] that produces zeros in order (m) for all even diffraction orders and finite values for all odd diffraction orders.  The zero transmission for the 0th-order (i.e. straight) diffraction components is in accordance with Masuda’s benefit of increasing the optical path length for optical absorption.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the square-wave type grating of Yang in Masuda as combined to suppress 0th-order diffraction components in favor of +/-1st-order components to increase the optical path length for optical absorption.  (This rectangular grating is compatible with the details of the grating of Yokogawa whereby a grating where W1~W2 trades off manufacturability for mathematical predictability of the diffraction characteristics.) In so doing, each of the grating patterns have sidewalls perpendicular to the top surface.
Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda in view of Yokogawa, Mentzer, Jin, and Toda, and further in view of Watanabe (US PGPub 2016/0079300).
Regarding claim 52, Masuda as combined further discloses charge transfer transistors (Tr, para. [0057]) on the second surface of the semiconductor substrate, in the light receiving region; and signal processing circuits on the second surface of the substrate, in the light blocking region, wherein the blocking pattern vertically overlaps the signal processing circuits (Toda, Fig. 2, para. [0078]:  amplification transistors; para. [0100]:  formed in light blocking region under shielding film 22).
Masuda as combined appears not to explicitly disclose that the charge transfer transistors include a transfer gate electrode.
Watanabe discloses in Fig. 31, a backside-illuminated image sensor with a charge transfer transistor comprising a transfer gate electrode (528 of Tr, para. [0284]) on a surface of a semiconductor substrate via a gate insulating film (529, para. [0284]) in the light-receiving section (para. [0281]). Watanabe also discloses in Figs. 7 & 18, and para. [0019], [0126], and [0180-0181], signal processing circuits (5) formed on the surface of the semiconductor substrate in the peripheral circuit section (57) vertically overlapped by a light blocking pattern (39) to prevent circuit noise (para. [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to instantiate the charge transfer transistor with the charge transfer electrode, as in Watanabe, in Masuda as combined, this being a simple substitution (or merely an explicit instantiation) of one known element for another to obtain predictable results, see MPEP 2143 I(B) -- Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004).  In so doing, the charge transfer transistors include a transfer gate electrode.
Claims 54 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US PGPub 2016/0112614) in view of Yokogawa (US PGPub 2017/0110493), Watanabe (US PGPub 2016/0079300), and Toda (US PGPub 2014/0347538).
Regarding claim 54, Masuda disclose in Figs. 1 & 8 (para. [0104]:  in accordance with Fig.2), a semiconductor substrate of first conductivity type (12, para. [0054]:  P-type region 41) having a first surface and a second surface (para. [0051]:  light-receiving rear surface) opposite to the first surface; 
a pixel separation structure (47, para. [0060]) in the semiconductor substrate, the pixel separation structure defining a pixel region (2, para. [0043]); 
an isolation structure (para. [0059-0061]:  transition between low refractive index n1 oxide in pixel separation structure 47, i.e. layers 45/46 within a substrate trench, and the higher refractive index of the substrate n2) in the semiconductor substrate, the isolation structure defining a light receiving region and a light blocking region, in the pixel region (para. [0060]:  n1/n2 interface blocks light and thus defines the light receiving and light blocking regions; the Examiner notes that in the context of the Instant Application disclosure, the isolation structure is most reasonably interpreted as a portion of the pixel separation structure; see Figs. 4-6, 12A, & 13, and para. [0047-0050] & [0081-0082] of the Instant Application disclosure concerning pixel separation structure 103/103a and isolation structure 103b); 
a photoelectric conversion layer of second conductivity type (42, para. [0054]: N-type) provided in the light receiving region of the semiconductor substrate, said photoelectric conversion layer forming a PN rectifying junction with a first portion of the semiconductor substrate (PD, para. [0054]); 
charge transfer transistors (Tr, para. [0057]) on the first surface of the semiconductor substrate, in the light receiving region; 
a diffraction structure on the second surface of the semiconductor substrate, in the light receiving region, the diffraction structure comprising patterns (48, para. [0056]:  moth-eye pattern formed in the semiconductor) and recess regions (para. [0055] & [0060]:  deeply dug/digging portion in pixel separation structure 47) alternately arranged (the Examiner has interpreted the diffraction structure to be the intra-pixel pattern on the second surface and the recess regions to be trenches in the pixel separation region as shown in Fig. 13 of the Instant Application, there being no disclosure of the blocking pattern in the intra-pixel recesses); and 
a blocking pattern (49 & 101, para. [0064] & [0105]) in the recess regions and in the light blocking region (101 in trenches in 47), the blocking pattern having a bottom surface located at a level lower than top surfaces of the diffraction structure patterns (i.e. second surface of the semiconductor substrate);
a buffer insulating layer (45 & 46, para. [0058-0061]:  each HfO2) continuously extending from a region between the bottom surface of the blocking pattern (101) in the recess regions and the second surface of the semiconductor substrate onto the top surfaces of the diffusion structure patterns (48); 
wherein the light receiving region and the light blocking region are located under a same microlens (52, para. [0067]), which extends opposite the corresponding light receiving region and light blocking region.
Masuda further discloses that that the moth-eye diffraction structure prevents reflection and diffracts light laterally, thus increasing the optical distance for light absorption (see Fig. 6B, para. [0090]).
Masuda appears not to explicitly disclose that the diffraction structure is a grating structure comprising grating patterns.
Yokogawa discloses in Figs. 11 & 18-19 (with reference to Fig. 2), a diffraction structure comprising periodic, regular parallel linear ridges as grating patterns in the light receiving semiconductor surface of a photodetector formed by etching the semiconductor surface (see the V-groove type in Fig. 11, para. [0086]; Fig. 18, para. [0099-0100]:  grating pattern dimensions, noting that while W1>W2, this includes up to and all but W1=W2.)  This diffraction grating structure diffracts light laterally, thus increasing optical path and improving light absorption, similar to the moth-eye pattern of Masuda (see Fig. 2, para. [0057]). The Examiner notes that parallel linear structures are particularly manufacturable by standard lithography processes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the V-groove grating pattern of Yokogawa for the moth-eye pattern of Masuda, these being similar structures for the same purpose, and as Yokogawa provides details of dimensions for manufacturability.  In so doing, the diffraction structure is a grating structure comprising grating patterns.
Masuda as combined appears not to explicitly disclose that the charge transfer transistors include a transfer gate electrode.
Watanabe discloses in Fig. 31, a backside-illuminated image sensor with a charge transfer transistor comprising a transfer gate electrode (528 of Tr, para. [0284]) on a surface of a semiconductor substrate via a gate insulating film (529, para. [0284]) in the light-receiving region (para. [0281]). Watanabe also discloses in Figs. 7 & 18, and para. [0019], [0126], and [0180-0181], signal processing circuits (5) formed on the surface of the semiconductor substrate in the peripheral circuit section (57) vertically overlapped by a light blocking pattern (39) to prevent circuit noise (para. [0019]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to instantiate the charge transfer transistor with the charge transfer electrode, this being a simple substitution (or merely an explicit instantiation) of one known element for another to obtain predictable results, see MPEP 2143 I(B) -- Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004).  In so doing, the charge transfer transistors include a transfer gate electrode.
Masuda as combined appears not to explicitly disclose a transistor on the first surface of the semiconductor substrate, in the light blocking region, wherein the blocking pattern vertically overlaps the transistor.
Toda discloses in Fig. 2, a BSI imager (para. [0075]) comprising pixel transistors in each pixel formed in a light blocking region, wherein a blocking pattern vertically overlaps the transistors to reduce circuit noise (para. [0078]:  amplification transistors; para. [0100]:  formed in light blocking region under shielding film 22; para. [0106]:  reduces circuit noise.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide pixel amplification transistors in the light blocking region, as in Toda, in Masuda as combined to reduce circuit noise.  In so doing, there is a transistor on the first surface of the semiconductor substrate, in the light blocking region, wherein the blocking pattern vertically overlaps the transistor.
Regarding claim 57, Masuda as combined appears not to explicitly disclose that the transfer gate electrode has a T-shaped cross-section; wherein a portion of the transfer gate electrode extends through a corresponding second portion of the semiconductor substrate, which extends between the first surface of the semiconductor substrate and the photoelectric conversion layer; and wherein a transfer gate insulating layer extends between:  (i) the transfer gate electrode and the second portion of the semiconductor substrate, and (ii) the transfer gate electrode and the photoelectric conversion layer.
Toda discloses in Fig. 2 and para. [0089], a transfer transistor includes a transfer gate electrode (27), which has a T-shaped cross-section; wherein a portion of the transfer gate electrode extends through a corresponding second portion of the semiconductor substrate (12), which extends between the first surface of the semiconductor substrate and a photoelectric conversion layer (14/18); and wherein a transfer gate insulating layer (28) extends between:  (i) the transfer gate electrode and the second portion (13) of the semiconductor substrate, and (ii) the transfer gate electrode and the photoelectric conversion layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the recessed transfer gate electrode transistor as in Toda for that of Masuda as combined to facilitate transfer of charges from the photoelectric conversion region to the surface, this being a simple substitution of one known element for another to obtain predictable results, see MPEP 2143 I(B) -- Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004).  In so doing, the transfer gate electrode has a T-shaped cross-section; wherein a portion of the transfer gate electrode extends through a corresponding second portion of the semiconductor substrate, which extends between the first surface of the semiconductor substrate and the photoelectric conversion layer; and wherein a transfer gate insulating layer extends between:  (i) the transfer gate electrode and the second portion of the semiconductor substrate, and (ii) the transfer gate electrode and the photoelectric conversion layer.
Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda in view of Yokogawa and Watanabe, and further in view of Toda (US PGPub 2014/0347538).
Regarding claim 55, Masuda as combined appears not to explicitly disclose that the transfer gate electrode has a T-shaped cross-section; wherein a portion of the transfer gate electrode extends through a corresponding second portion of the semiconductor substrate, which extends between the first surface of the semiconductor substrate and the photoelectric conversion region; and wherein a transfer gate insulating layer extends between:  (i) the transfer gate electrode and the second portion of the semiconductor substrate, and (ii) the transfer gate electrode and the photoelectric conversion region.
Toda discloses in Fig. 2 and para. [0089], a transfer transistor includes a transfer gate electrode (27), which has a T-shaped cross-section; wherein a portion of the transfer gate electrode extends through a corresponding second portion of the semiconductor substrate (12), which extends between the first surface of the semiconductor substrate and a photoelectric conversion region (14/18); and wherein a transfer gate insulating layer (28) extends between:  (i) the transfer gate electrode and the second portion (13) of the semiconductor substrate, and (ii) the transfer gate electrode and the photoelectric conversion region.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the recessed transfer gate electrode transistor as in Toda for that of Masuda as combined to facilitate transfer of charges from the photoelectric conversion region to the surface, this being a simple substitution of one known element for another to obtain predictable results, see MPEP 2143 I(B) -- Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004).  In so doing, the transfer gate electrode has a T-shaped cross-section; wherein a portion of the transfer gate electrode extends through a corresponding second portion of the semiconductor substrate, which extends between the first surface of the semiconductor substrate and the photoelectric conversion region; and wherein a transfer gate insulating layer extends between:  (i) the transfer gate electrode and the second portion of the semiconductor substrate, and (ii) the transfer gate electrode and the photoelectric conversion region.

Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive.
The Applicant argues on page 10 of the remarks with regard to claims 34 and 44 that, “…Fig. 2 of Masuda…illustrates a diffraction pattern 48, which is on a lower plane relative to the blocking pattern 49, as shown…”
The argument is not persuasive.  Primary reference in Masuda Fig. 8 (para. [0064] & [0105]) discloses tungsten light blocking patterns 49 and 101, portion 101 being disposed in a trench in the pixel separation/isolation regions such that the composite light blocking pattern spans a vertical distance encompassing the extent of the diffraction pattern.
Applicant’s arguments with respect to claim(s) 54 and 55-57 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891   


/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891